Per Curiam.
This matter having come before the Court on Petition for Certification, (63 N. J. 86) judgment of the Appellate Division in this matter be and is herewith reversed ; and
It is further Ordered and Adjudged that the matter be remanded to the Appellate Division for consideration of the other grounds of appeal raised, and
It is further Ordered and Adjudged that the Appellate Division shall have the discretion, if it deems it proper, to require the trial court to take testimony from the juror in question.
For reversal and remandment — Chief Justice Weintraub and Justices Jacobs, Hall, Proctor and Mountain and Judges Sullivan and Conford — 7.
Opposed — None.